President.
This application comes too late: no reason being given for the delay. It appears to be a case in which an action has been brought by a person residing in another county, the defendant knowing by whom he is sued and knowing also that he had a right to have security for costs, appears, enters into the common rule, pleads, consents to one or more continuances, and when a cause comes on to trial, interposes this motion for security. The usual practice of the court is to allow time for giving security when it is ordered, because parties are not always ready with it in court. The motion is not, therefore, well timed; but the defendant can waive his right to require this security, and, by pleading to the action, unless such plea was put in inadvertently, he ought to be considered as having waived it. The motion is overruled.